Citation Nr: 0011465	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right epididymitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right trapezius strain.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1989 to July 
1996.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington, which established service 
connection and assigned a 10 percent evaluation for chronic 
right shoulder muscle spasm, and for chronic right 
epididymitis, each effective July 12, 1996.  The RO also 
denied entitlement to service connection for a bilateral knee 
disorder.

The veteran perfected his appeal with respect to the denial 
of service connection and the percentage ratings assigned.  
However, during the pendency of this appeal, in a rating 
decision dated in December 1999, the RO granted service 
connection for bilateral patellar tendinitis and assigned a 
10 percent evaluation effective July 1996.  Such represented 
a complete grant of the benefit sought on appeal, i.e., 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  Accordingly, the issues are limited to 
those shown on the first page of this decision.

The issue of entitlement to an evaluation in excess of 10 
percent for service-connected right trapezius strain is 
discussed in the remand portion of this decision.



FINDING OF FACT

The competent and probative evidence of record shows that 
right epididymitis is manifested by no more than complaints 
of testis enlargement and tenderness, without probative 
evidence of required hospitalization(s) or medical 
management.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected right epididymitis have not been met at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7525 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Moreover, the 
veteran has been afforded VA examinations and opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran is currently in receipt of a 10 percent 
evaluation for right epididymitis, rated by analogy to 
38 C.F.R. § 4.115b, Diagnostic Code 7525.  38 C.F.R. § 4.20 
(1999).  That diagnostic code provides for evaluation of 
urinary tract infections under 38 C.F.R. § 4.115a.  The Board 
finds that this is an appropriate diagnostic code to rate the 
veteran's disability under, since it involves a similar 
anatomical area and is the code most closely related to the 
functions affected by epididymitis.  Under that diagnostic 
code, where there is a requirement of long-term drug therapy, 
one-to-two hospitalizations per year or intermittent 
intensive management, a 10 percent evaluation is warranted.  
With recurrent symptomatic infections requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management, a 30 
percent evaluation is warranted.

Service medical records reflect diagnostic evidence of 
chronic right epididymitis requiring the veteran to undergo 
right inguinal cord stripping.  Post-surgical notes indicate 
continued pain in the area of the right groin and testicle.  

VA examination in December 1996 revealed the testes to be 
normal.  There was tenderness above the superior pole of the 
right testis.  The report of VA examination dated in June 
1999 reflects that the veteran first experienced epididymitis 
in 1991 and was treated with antibiotics for three months.  
The examiner noted that the veteran underwent right inguinal 
herniorrhaphy in 1993 with cord stripping and that he 
continued to experience right testicular swelling with heavy 
lifting and pain with walking thereafter.  Examination in 
1999 revealed the right testicle to be approximately three 
times the volume of the left testicle and it was tender to 
touch, with a tender epididymis.  The impression was chronic 
right epididymitis.  

Based on the above facts, the veteran has not met the 
criteria for an evaluation in excess of 10 percent for 
epididymitis at any time since the effective date of the 
grant of service connection.  Although examination continues 
to show findings in support of the veteran's complaints of 
pain, and notes testicular enlargement, evaluation must be 
based upon the factors that appear within the rating 
criteria.  Drosky v. Brown, 10 Vet. App. 251 (1997).  The 
evidence of record does not reflect that the veteran is 
undergoing any medical management or that he requires such 
for his epididymitis.  Nor is there evidence of any required 
hospitalizations.  Thus, an evaluation in excess of 10 
percent is not warranted under the criteria for urinary tract 
infections under 38 C.F.R. § 4.115a.  Consideration has also 
been given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (1999), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign a higher disability evaluation.  

As there is not approximate balance of negative and positive 
evidence in this case the benefit of the doubt doctrine is 
not for application.  Rather, the preponderance of the 
competent and probative evidence is against the veteran's 
claim for an increase and his appeal in this matter is 
denied.  38 U.S.C.A. § 5107;  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  The veteran has been advised of the laws and 
regulations pertinent to disability evaluation to include 
those relevant to the genitourinary system.  He has also been 
afforded an examination and opportunity to present argument 
and evidence in support of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  In denying the claim, the 
Board has considered all the evidence, to include the service 
medical records and the records of post-service medical 
treatment to date consistent with the Court's decision in 
Fenderson.  The record does not show that he was entitled to 
an evaluation in excess of the current 10 percent for any 
period since the effective date of the grant of service 
connection.



ORDER

An evaluation in excess of 10 percent for service-connected 
right epididymitis is denied.



REMAND

Based on the June 1999 VA examination the RO recharacterized 
the veteran's disability as right trapezius splenius strain.  
The veteran's current 10 percent evaluation is assigned under 
38 C.F.R. § 4.73, Diagnostic Code 5323, Muscle Group XXIII, 
which includes the muscles of the side and back of the neck 
(the suboccipital, lateral vertebral and anterior vertebral 
muscles), that control movements of the head and the fixation 
of shoulder movements.  The severity of muscle impairment is 
determined by application of 38 C.F.R. §§ 4.55, 4.56 (1999).  

In this case, the veteran suffered no actual wound to his 
trapezius muscles, but rather a strain to his neck/back and 
shoulder area.  He has complained of pain, stiffness and 
motion loss as a result.  Notably, the VA examiners in this 
case have noted that the veteran has pain with neck and 
thoracic rotation and lateral flexion, and that such motion 
is limited but have provided no comment specific to the 
muscles in the affected area.  Accordingly, it appears that 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5290, 5291 (1999) may be in order in this case.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See also 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (one diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology).  Also, 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999) are warranted.  However, 
the examination evidence of record does not contain complete 
findings relevant to the severity of motion loss or 
functional impairment resulting from trapezius strain.  The 
Board notes specifically, that the examiner did not have the 
veteran's claims folder for review.  The duty to assist under 
38 U.S.C.A. § 5107(a), includes affording medical examination 
that considers a veteran's prior medical examinations and 
treatment.  Colayong v. West, 12 Vet App 524, 534 (1999); 
Fenderson v. West, 12 Vet. App. at 127.

Since the veteran's claim is well grounded, it places upon VA 
the duty to assist the appellant in the development of the 
claim by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  
The duty to assist the veteran in obtaining and developing 
facts and evidence to support his claim includes obtaining 
pertinent outstanding medical records as well as adequate and 
contemporary VA examinations, by a specialist when needed.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Moreover, where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991).  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  
In this case the Board is of the opinion that further VA 
examination to determine the specific nature and severity of 
manifestations of trapezius strain is necessary prior to 
adjudication of the veteran's claim.

Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his trapezius 
complaints since discharge from service.  
After securing the necessary release, the 
RO should obtain these records.  In any 
case, the RO should ensure that all 
pertinent records of VA treatment and/or 
evaluation are associated with the claims 
file.

2.  The RO should schedule the veteran 
for a VA examination.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review before the examination.  Any 
indicated diagnostic testing should be 
conducted, a written interpretation of 
which should be associated with the 
report of examination.  

The examiner is requested to identify all 
manifested symptoms attributable to the 
veteran's service-connected trapezius 
strain.  The examiner should include note 
of any limitations of cervical, thoracic 
and/or shoulder motion resulting 
therefrom.  If a limitation of cervical 
and/or thoracic motion is shown, the 
examiner is requested to provide a 
definition, in degrees, of "normal" 
cervical and thoracic motion, and provide 
an opinion as to the severity of any 
evidenced motion limitation in the 
veteran.  

The examiner should also identify the 
nature and severity of any muscle 
impairment, or other abnormality of the 
trapezius area.  The examiner should 
further comment on the functional 
limitations, if any, caused by the 
veteran's service-connected right 
trapezius disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Specifically, the examiner is 
requested to comment on whether pain is 
visibly manifested on movement; and 
identify the presence and degree of, or 
absence of, muscle atrophy, skin changes, 
weakness, incoordination, or other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999) are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to an evaluation in 
excess of 10 percent for trapezius 
strain.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

